 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440 R. G. Burns Electric, Inc. and International Brother-hood of Electrical Workers, Local 840. Case 3-CA-18261 August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                     AND LIEBMAN On November 29, 1995, Administrative Law Judge Jesse Kleiman issued the attached decision.  The Re-spondent filed exceptions, a supporting brief, and a re-quest for oral argument, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record1 in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified and set forth in full below.3 The judge found that the Respondent violated Section 8(a)(3) and (1) by refusing to hire eight journeyman elec-tricians because of their Union affiliation.  The Respon-dent excepts, contending, inter alia, that the allegations of discrimination are time barred by Section 10(b) of the Act.4  The Respondent argues that because Union Assis-tant Business Agent Ray McDermott admitted that he had suspicions as early as February 1993,5 following the electricians™ applications for employment the prior No-vember, that the Respondent was refusing to hire Union-affiliated electricians, McDermott™s knowledge of the Respondent™s unfair labor practices preceded the 10(b) period relevant to the charge filed November 26.  There-fore, the Respondent argues that the allegations and the charge are time barred.                                                                                                                      1 On consideration of the record, including the exceptions and briefs, the Respondent™s request for oral argument is denied as the record before us adequately presents the issues and positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 363 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We shall modify the judge™s conclusions of law, recommended Or-der, and notice to conform to the judge™s finding that the Respondent violated Sec. 8(a)(3) and (1) by refusing to hire the eight applicants.  We note that the complaint alleged solely refusal to hire violations, the case was litigated on this theory of a violation, the judge throughout his discussion of the alleged unfair labor practices refers to the violations as refusals to hire, and the judge™s recommended remedy reflects a finding of refusal to hire violations.  We accordingly have deleted the judge™s reference to the Respondent™s refusal to consider these appli-cants for hire. We shall also modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997) Chairman Gould would find that both refusal to consider and refusal to hire theories of violation were fully litigated before the administra-tive law judge.  Based on the evidence presented, he would adopt the judge™s findings that the Respondent both refused to consider and re-fused to hire applicants Sherman Soles, William Snyder, Jack Fran-cisco, Craig Andrews, Robert Ryan, Richard MacGill, and Kevin Radka.  See Casey Electric, 313 NLRB 774 (1994).  With regard to applicant Kenneth Lumb, however, the credited evidence indicated that the Respondent had contacted the Union for information regarding Lumb™s qualifications.  Consequently, Chairman Gould would find that the evidence did not establish a refusal to consider violation as to Lumb, but solely a refusal to hire violation. We agree with the judge™s findings and conclusion that the allegations are not time barred and, for the following reasons, we find no merit to the Respondent™s excep-tions.6 McDermott™s testimony was that he ﬁstrongly sus-pectedﬂ as of February 1 that the Respondent had hired electricians and believed by that summer that the union applicants would not be hired. The judge found that McDermott first documented in his log, on May 26, that he saw a new man working for the Respondent and, al-though the Union was aware of other individuals, McDermott did not know if this particular person or the others he had observed were new employees or simply transferred from another of the Respondent™s projects.  Knowledge of such facts would not necessarily give the Union clear and unequivocal notice, however, that the Respondent had rejected the union applicants and had hired nonunion employees from outside its own em-ployee roster, into the jobs for which the union applicants had applied.  The Respondent had never expressly denied the discriminatees employment, but rather gave them assurances that they did not need to file new applications because it was the Respondent™s policy to retain all ap-plications for 2 years.  Thus, the Respondent™s imple-mentation of an unlawful hiring policy was not clear even after new facesŠindividuals unknown to the un-ionŠappeared on the Respondent™s worksite.7 As the judge correctly found, the November 26 charge would be timely even if the Union had the requisite clear and unequivocal notice of the unfair labor practice by May 26.  In order to avoid establishing a misleading precedent, however, we make the additional finding that the Union did not in fact have such notice until August 16.  We find notice as of that date on the basis of McDermott™s admission that on August 16, in a tele-phone conversation with Richie McPherson, a union or-ganizer with Local 325 in Binghamton, New York, McDermott learned that the Respondent had hired two new people, one of whom was a Paul Benkovitz from  4 Sec. 10(b) states in pertinent part that ﬁ[N]o complaint shall issue based on any unfair labor practice occurring more than six months prior to the filing of the charge with the Board.ﬂ 5 All dates are in 1993 unless otherwise indicated. 6 We find it unnecessary to rely, however, on the judge™s application of the fraudulent concealment doctrine. 7Great Lakes Chemical Corp., 298 NLRB 6l5 fn. 2 (1990). 326 NLRB No. 41  R. G. BURNS ELECTRIC 441Binghamton who was hired on August 10.  Therefore, 
while McDermott had ﬁsuspicionsﬂ on May 26, his 
knowledge of the Respondent™s hiring actions first came 
as a result of McPherson™s information on August 16, 
less than 4 months before the charge was filed. 
We recognize that notice fo
r the purpose of the 10(b) 
limitation period may be found even in the absence of 

actual knowledge if a charging party has failed to exer-
cise reasonable diligence, i.e., the 10(b) period com-
mences running when the charging party either knows of 
the unfair labor practice or would have ﬁdiscoveredﬂ it in 
the exercise of ﬁreasonable diligence.ﬂ  
Oregon Steel
 Mills, 291 NLRB 185, 192 (1988).  We agree with the 
judge that McDermott exercised ﬁreasonable diligence,ﬂ 
given his efforts to find out if in fact the people he ob-

served at the Respondent™s jobsite were new hires. 
The record evidence shows that not only did McDer-
mott keep the Respondent™s worksite under frequent sur-
veillance and document his observations, but it also re-
veals McDermott™s efforts to find out the truth by using 
his inside sources at the Respondent™s jobsite to provide 
him with the answers, although he was unsuccessful.  It 
took a chance telephone ca
ll from McPherson, however, 
to provide McDermott with concrete evidence.
8 Accordingly, we agree with 
the judge™s conclusion that 
the Respondent has failed to carry its burden of showing 
that the Union™s charge was untimely under Section 
10(b). 
AMENDED 
CONCLUSION OF 
LAW Substitute the following for Conclusion of Law 3. 
ﬁ3.  The Respondent violated Section 8(a)(3) and (1) 
of the Act by refusing to employ, because of their union 
affiliation and activities on behalf of the Union, Sherman 
Soles, William Snyder, Jack 
Francisco, Craig Andrews, 
Robert Ryan, Kenneth Lumb, Richard MacGill, and 
Kevin Radka.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
                                                          
                                                           
8 This case is distinguishable from 
Moeller Bros. Body Shop
, 306 
NLRB 191 (1992).  In that case, a 
complaint alleging noncompliance 
with the collective-bargaining agr
eement was found barred because the 
violations should reasonably have 
been discovered by the charging 
party union more than 6 months before the charge was filed.  The 
Board found due diligence lacking 
because the alleged contractual 
violations were evident upon observation of the workplace and the 
charging party union had possessed, but never exercised, the right to 
appoint a shop steward.  Further, its business agents had rarely visited 
the facility, although apparently entitled to do so. 
Member Liebman agrees with her colleagues and the judge that the 
November 26 charge was timely even if the Union had clear and un-
equivocal notice of the unfair labor practice on May 26 when assistant 
business agent McDermott saw a ﬁnew
 manﬂ working for the Respon-
dent.  Member Liebman finds it unnece
ssary to rely on her colleagues™ 
additional rationale that the Union did not, in fact, have such notice 
until August 16 when McDermott l
earned that the Respondent had 
hired two new people. 
modified and set forth in full below and orders that the 
Respondent, R.G. Burns El
ectric, Inc., Phelps, New 
York, its officers, agents, successors, and assigns, shall. 
1.  Cease and desist from 
(a) Refusing to employ Sherman Soles, William Sny-
der, Jack Francisco, Craig Andrews, Robert Ryan, Ken-

neth Lumb, Richard MacGill, and Kevin Radka because 

of their union application and activities. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them in Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Sherman Soles, William Snyder
, Jack Francisco, Craig 
Andrews, Robert Ryan, Ke
nneth Lumb, Richard Mac-
Gill, and Kevin Radka employment in positions for 
which they applied or, if those positions no longer exist, 

to substantially equivalent positions. 
(b) Make Sherman Soles, William Snyder, Jack Fran-
cisco, Craig Andrews, Robert Ryan, Kenneth Lumb, 
Richard MacGill, and Kevin Radka whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against them, in the manner set forth in 
the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any references to the unlawful refusal to 
employ the eight discriminatees named above, and within 
3 days thereafter notify them in writing that this has been 
done and that the unlawful conduct will not be used 
against them in any way in the future. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay and other benefits due under the terms of this Order. 
(e) Mail a copy of the attached notice marked ﬁAppen-
dixﬂ
9 to the last known address of Sherman Soles, Wil-
liam Snyder, Jack Francisco,
 Craig Andrews, Robert 
Ryan, Kenneth Lumb, Richard MacGill, and Kevin 

Radka.  Copies of the notice on forms provided by the 
Regional Director for Region 3, after being signed by the 
Respondent™s authorized representative, shall be mailed 
by the Respondent immediat
ely upon receipt thereof. 
(f) Sign and return to the Regional Director for Region 
3, sufficient copies of the notice for posting by the Un-
ion, if it is willing at its office and meeting halls, includ-
ing all places where notices are customarily posted. 
(g) Within 14 days after service by the Region, post at 
its Phelps, New York facility, copies of the attached no-
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442 tice marked ﬁAppendix.ﬂ  Copies of the notice, on forms 
provided by the Regional Director for Region 3, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time si
nce November 26, 1993. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
    APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to employ Sherman Soles, Wil-
liam Snyder, Jack Francisco,
 Craig Andrews, Robert 
Ryan, Kenneth Lumb, Richard MacGill, and Kevin 
Radka because of their union application and activities. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Sherman Soles, William Snyder, Jack Fran-
cisco, Craig Andrews, Robert Ryan, Kenneth Lumb, 
Richard MacGill, and Kevin Radka employment in posi-
tions for which they applied or, if those jobs no longer 
exist, to substantially equivalent positions. 
WE WILL make Sherman Soles, William Snyder, Jack 
Francisco, Craig Andrews, Robert Ryan, Kenneth Lumb, 
Richard MacGill, and Kevin Radka whole for any loss of 

earnings and other benefits suffered as a result of the 
discrimination against them, less any interim earnings, 

plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files  any and all references to 
the unlawful refusal to employ the eight applicants 
named above
, and WE WILL
, within 3 days thereafter, 
notify each of them in
 writing that this has been done and 
that this will not be used against them in any way in the 

future. 
   R. G. BURNS 
ELECTRIC, INC.  Rafael Aybar, Esq., 
for the General Counsel
. Luther C. Nadler, Esq
., for the Respondent
. Ray McDermott, 
Union Representative, for the Charging Party
. DECISION STATEMENT OF THE 
CASE JESSE KLEIMAN, Administrative Law J
udge.  Upon the basis 
of a charge filed on November 26, 1993, by International 
Brotherhood of Electrical Workers, Local 840 (the Union), a 
complaint and notice of hearing was issued on January 31, 
1994, against R. G. Burns Electric, Inc. (the Respondent), alleg-
ing that the Respondent violated Section 8(a)(1) and (3) of the 
National Labor Relations Act (the
 Act).  By answer dated Feb-
ruary 11, 1994, the Respondent deni
ed the material allegations 
in the complaint and asserts that the unfair labor practice charge 
filed in this case is time barred by Section 10(b) of the Act 
because the events occurred more than 6 months prior to the 
filing of the charge with the Board and service upon the Re-
spondent.  The Respondent also ma
intains therein that ﬁneither 
the complaint nor the amended complaint are based on the 

charge.ﬂ 
A hearing was held before me on November 2 and 3, 1994, 
in Rochester, New York.  Subse
quent to the close of the hear-
ing, the General Counsel and the Respondent filed briefs. 
On the entire record and the br
iefs of the parties, and upon my observation of the witnesses, I make the following 
FINDINGS OF FACT I.  THE BUSINESS OF RESPONDENT
 The Respondent, at all 
times material, is and has been a cor-
poration with an office and place of business in Phelps, New York engaged in operation as an
 electrical contractor.  The 
Respondent annually in the conduct of its business operations 
purchases and receives at its various worksites and at its Phelps, 
New York facility goods and ma
terials valued in excess of 
$50,000 directly from points outside the State of New York.  I 
therefore find that the Respondent
 is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 International Brotherhood of Elec
trical Workers, Local  840, 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 The complaint and amendments th
ereto allege, in
 substance, that the Respondent violated Section 8(a)(3) and (1) of the Act 

by discriminatorily refusing to
 hire the following individuals 
 R. G. BURNS ELECTRIC 443because of their affiliation with and activities on behalf of the 
Union:  Sherman Soles, William Snyder, Jack Francisco, Craig 
Andrews, Robert Ryan, Kenneth Lumb, Richard MacGill, and 
Kevin Radka, and to discourage its employees from engaging 
in similar activities.  The Res
pondent denies these allegations. 
A.  The Evidence 
The Respondent is an electrical contractor founded in 1984 
and based in Phelps, New York, and handles commercial and 
industrial construction, outside li
ne work, and process controls 
and computers.  The company was started by Robert G. Burns, 
its president, and his wife.  Ray McDermott testified that when 
he assumed the position of assi
stant business agent and organ-
izer for the Union in August 1992, he noted that the Respon-

dent had about four projects going within the Union™s jurisdic-
tional area and whose employees McDermott might seek to 
organize for the Union.  One project was the Women™s Rights Building in Seneca Falls, New York, and the others being three 
schools, ﬁCody Stanton, Minors 
Academy and Frank Knight.ﬂ  
In November 1992, McDermott saw an advertisement in the 
Finger Lakes Times Newspaper soliciting applications from 
electricians with 3Œ5 years of industrial and commercial ex-
perience.  While the advertisement did not name the employer, 
McDermott recognized the return address as being that of the 
Respondent. Regarding this advertisement, the Respondent™s president, 
Robert G. Burns, testified that one of the Respondent™s electri-
cal construction projects was a 
five-story office building in 
Syracuse, New York, under a joint ventureship arrangement 
with another contractor, Associat
ed Electric.  The joint venture 
required that each party provide
 50 percent of the manpower 
required for the job.  Burns stated
 that in late October 1992, the 
Respondent realized that Associat
ed Electric was not providing 
its adequate share of the manpower required under the joint 
venture agreement.  Since this project had a deadline of the 
third week in January 1993 for the completion of 3-1/2 floors, 
the Respondent decided in November 1992 to place an adver-
tisement in the newspaper for electricians in order to have a 
pool of available manpower should it become necessary to add 
workers to this project in De
cember 1992 if the problem with 
Associated Electric continued. 
 In response to the employment 
advertisement, several indivi
duals, both  union and nonunion 
members completed employment 
applications with the Re-
spondent. Subsequently, McDermott info
rmed several unemployed un-
ion members about the advertisemen
t so that they could apply, 
specifically:  Horace Daniels, Sherman Soles, William Snyder, 
Craig Andrews, Jack Francisco, Kenneth Lumb, Robert Ryan, 
Richard McGill, and Kevin Radka,
 all electricians who met the 
minimum qualifications required
 by the advertisement.  
McDermott testified that after these union members applied for 
employment at the Respondent™s
 office, individually or in 
groups between November 9, 10 and 11, 1992, they then re-
turned to the union hall and reported to him what the Respon-
dent was offering as to wages an
d benefits, etc.  The testimony 
of Soles, Lumb, Radka, and Daniel
s was consistent with that of 
McDermott regarding this. 
Sherman Soles testified that he and three other journeyman 
electricians from the Union (Sny
der, Andrews, and Francisco) 
applied in person at the Respondent™s office in response to the 
advertisement, with McDermott™
s consent.  Soles and perhaps 
two of the other union members were wearing hats with the 
Union™s name thereon.  The 
Respondent™s project manager, 
Charles Binder, told them that the job paid about $14 per hour 
and included health and retiremen
t benefits and asked them if 
they would have a problem with the Union working for a non-

union contractor.  After completi
ng a job application they re-
turned to the union hall and advised McDermott as to what  had occurred.  Having received no communication from the Re-
spondent regarding his applicat
ion for employment for some 
time, and concerned in the spring of 1993 about being hired, 
Soles telephoned the Respondent in July 1993, and was in-
formed by the Respondent™s secr
etary that the Respondent was 
not currently hiring, but was ke
eping his employment applica-
tion on file.  Soles was never 
contacted by the Respondent 
thereafter. 
Soles also testified that he 
would have accepted employment 
by the Respondent even as an a
pprentice if the pay rate was 
within reason, and that it was not unusual for journeyman elec-
tricians to accept lesser-paying jobs when work was hard to 
obtain.  Soles also related that
 it is not uncommon for an elec-trical contractor not to hire during the winter months but begin 

hiring in June or July when 
more projects usually begin. 
Kenneth Lumb testified that he and another union member, 
Robert Ryan, went to the Respondent™s office and completed 
employment applications after McDermott had informed them 
about the Respondent™s employme
nt advertisement.  After ask-
ing the Respondent™s secretary if she knew where the job loca-
tions were, and being told that it might be in Syracuse, New 
York, they left the Respondent™s office.  A few days later, 
McDermott asked Lumb if he ha
d been contacted by the Re-
spondent about a job and Lumb 
responded that he had not.  
When Lumb asked McDermott what brought on the inquiry, 
McDermott told him that the Respondent had contacted Union 
Business Agent Larry Davis at the union hall asking about 
Lumb™s qualifications and whether they could contact him con-
cerning this job.  McDermott 
testified that Davis advised 
Binder that Lumb was fully qualified for the position with the 

Respondent and McDermott documented that Binder told Davis 
that he would call Lumb, but actually never did so.  Lumb 
added that McDermott told him 
that the Respondent expressed 
interest in him because he had worked as a foreman for an elec-

trical contractor named Sullivan Electric. 
Lumb related that he returned to the Respondent™s office 
about 1 week later and asked a
bout the status of his employ-
ment application.  The Respon
dent™s secretary, Brook Robin-
son,1 told Lumb that she had no information regarding his ap-
plication nor whether the Respo
ndent had filled any positions.  
When the Respondent failed to call Daniels after 30 days, 
                                                          
 1 At the hearing, the General Counsel moved to amend par. V of the 
complaint to allege as an agent of the Respondent an unnamed individ-
ual believed to be a secretary.  There 
is sufficient evidence in the record 
to show that this  individual wa
s Brook Robinson.  Robinson was hired 
in late 1992 to do general clerical 
work and answer questions on the 
telephone.  In about March 1993 her duties were expanded to include 
payroll processing and other duties of a comptroller.  In 
Diehl Equip-
ment Co., 297 NLRB 504 ( 1989), the Board held that a receptionist-
bookkeeper was an agent of the employer, since the employer had 

placed her in a position in which she 
had apparent authority to provide information and to answer questions 
relative to application forms.  In 
Benjamin Coal Co
., 294 NLRB 572 (1989), the Board reached a similar 
finding.  For the reasons set forth hereinafter, I grant the General Coun-
sel™s motion to amend par. V of the complaint and also find that Robin-
son was an agent of the Respondent within the meaning of Sec. 2(13) of 
the Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444 Daniels believed that the Responde
nt had filled the position.  
Daniels also testified that McDermott did not say the Respon-
dent had asked Davis for referen
ces regarding himself and that 
Davis had refused to answer the Respondent™s questions with 
respect to his qualifications. 
Regarding this, Robert Burns testified that he requested 
Charles Binder to contact the Un
ion and obtain references for 
Lumb in order to obtain knowledge 
as to Lumb™s work abilities, 
reliability, attitude, etc.  
Binder called the Union™s business 
manager, Davis but Da
vis, according to Binder, refused to pro-
vide any information other than that Lumb was a union mem-
ber.  The Respondent considered 
this inadequate information on 
which to consider Lumb for employment.  When Lumb visited 

the Respondent™s office thereafter, there was no one in author-
ity there to speak with him and he left.  Since Lumb became 
employed a few weeks later and on and off thereafter, he never 
checked back for employment with the Respondent. 
Kevin Radka testified he and 
another union member, Richard 
MacGill went to the Respondent™s office to fill out employment 
applications after seeing the Respondent™s newspaper adver-
tisement and with the Union™s acquiescence.  While filling out 
the applications, Binder asked them why union members were 
applying for positions with th
e Respondent.  Radka responded 
that they were out of work and needed jobs.  After completing 
their application Radka and MacGill left.  
The Respondent 
never contacted Radka for employment.  Radka added that by 
about April or June 1993, he realized that the Respondent was 
not going to hire him although he would have been willing to 
accept even an apprentice posit
ion or similar paying position 
because he needed a job. 
Horace Daniels testified that he went to the Respondent™s of-
fice in November 1992 to fill out an employment application 

after McDermott informed hi
m about the Respondent™s em-
ployment advertisement.  Binder
, whom Daniels had previously 
worked with for a nonunion electrical contractor named Carroll 
& Keavney, and at a time when Daniels was not a union mem-
ber, told Daniels that there were no positions available at the 
time.  However, Daniels completed the application and submit-
ted his resume, then he left. 
A few days later Daniels was called to an interview with 
Burns.  Burns noted that both he
 and Daniels had worked for a nonunion electrical contractor named R. MacDonald Electric.  

Daniels testified that he believe
d that he was being interviewed 
for a journeyman electrician™s position since they discussed 
Daniels™ electrical licenses in Rochester and Syracuse.  Daniels 
stated that Burns was unclear as to the job duties for which he 
was being interviewed and that
 Burns mentioned 2Œ3 jobs.  
Daniels never disclosed to Burns that he was a union member 
and in fact the subject of unions
 never arose.  Daniels related 
that Burns never offered him a 
position although they discussed 
wage rates but differed on the amounts for the position of 
ﬁbucket trucks.ﬂ  Daniels added 
that he would have taken any 
job offered to him because he was out of work and at the wage 
rate mentioned by Burns. 
Burns testified that he was se
eking to hire Daniels for a 
lineman position which involves working with high voltages on 
outside distribution systems and 
poles and in bucket trucks.  
Burns told Daniels about a proj
ect in Syracuse, New York, and 
made references to a bucket truck.  Burns stated that he would 
have hired Daniels if they had reached an agreement on a satis-
factory wage rate.
2 Burns testified that within a few weeks after placing the ad-
vertisement in the Finger Lake
s Times newspaper the Respon-
dent™s joint venture partner, A
ssociated Electric, began to pro-
vide its share of the required manpower for the Syracuse pro-
ject, the project deadline was me
t, and the Respondent began to 
lay off people in the second or third week of January 1993.  

Thus the Respondent did not hire any of the individuals who 
had completed employment appl
ications in November 1992 in response to the newspaper advertisement. 
McDermott testified that after the union members had ap-
plied for work at the Respondent™s office, he continued his 
organizing activities at the Res
pondent™s worksites and kept 
notes regarding this.  In April or May 1993, McDermott ob-
served employees working for 
the Respondent whom he was 
unfamiliar with but was uncertain as to whether these employ-

ees were new hires or employees
 transferred by the Respondent 
from other projects.  Additionally, McDermott noted that the 
Respondent was bringing in new men on the job through July 
20, 1993, ﬁat different times trying to confuse the issueﬂ as to 
whether these men were new hires or employees transferred 
from different projects.  McDermo
tt related that it was not until 
August 1993, that he learned with
 certainty that the Respondent 
had hired new electricians when he was told by Richard 
McPhearson, a union organizer for the IBEW, Local 325 in 
Binghamton, New York, that the Respondent had hired two 
electricians, Paul Benkow
itz and Todd Spencer. 
On August 16, 1993, McDermott was contacted by Michael 
Brown, former project manager fo
r the Respondent, in an effort 
to join the Union.  Thereafter, Brown called McDermott again 
on August 19, September 15, and 
October 4, 1993 regarding his interest in becoming a union member.  McDermott testified that 
in or about December 1993, Brown told him that through dis-
cussions with other of the Respondent™s supervisors while he 
worked for the Respondent, he knew that the Respondent had 

no intention of hiring any union applicants.  However, Brown 
gave him no information regardi
ng the identity or timing of any 
new electricians hired by the 
Respondent.  Moreover, McDer-mott appeared quite confused regarding the date of this conver-
sation with Brown regarding the year it took place but finally 
testified that it occurred in 
December 1993 not 1992.  Notwith-
standing McDermott™s confusion about the date, the evidence 

indicates that the year was 1993, since McDermott™s notes re-
flect that Brown first spoke 
to him on August 16, 1993, while 
inquiring about becoming a union
 member.  McDermott added 
that he strongly suspected as of February 1, 1993, that the Re-
spondent had hired electricians 
and believed by the summer of 
1993 that the union applican
ts would not be hired. 
Regarding Michael Brown, the 
General Counsel alleges in 
the complaint that Brown is a su
pervisor within the meaning of 
Section 2(11) of the Act and an agent of the Respondent within 
the meaning of Section 2(13) of the Act when employed by the 
Respondent during the relevant period herein.  The Respondent 
denies this allegation. 
Section 2(11) of the Act provides: 
                                                           
 2 In his employment application Da
niels stated that the desired posi-tion was ﬁElectrician/Lineman.ﬂ  Daniels™ resume lists as his career 
objective a position in the field of Journeyman Line Construction 
and/or Electrical Mechanics.  Line work and electrical construction 
work are different with line work
 being the higher-paying position. 
 R. G. BURNS ELECTRIC 445The term ﬁsupervisorﬂ means an
y individual having authority, 
in the interest of the employer, to hire, transfer, suspend, lay 
off, recall, promote, discharge, assign, reward, or discipline 
other employees, or responsibility
 to direct them, or to adjust 
their grievances, or effectively to recommend such action, if 
in connection with the foregoing the exercise of such author-
ity is not of a merely routine or clerical nature, but requires 
the use of independent judgment. 
 To qualify as a supervisor, it is 
not necessary that an individual 
possess all of these powers.  Rather possession of any one of 
them is sufficient to confer statutory status.  
NLRB v. Bergen 
Transfer & Storage Co
., 678 F.2d 679 (7th Cir. 1982).  How-ever, consistent with the statut
ory language and legislative in-
tent, it is well recognized that Section 2(11)™s disjunctive listing 
of supervisory indicia does not 
alter the essential conjunctive 
requirement that a supervisor must exercise independent judg-
ment in performing the enumerated functions.  
H.S. Lordships
, 274 NLRB 1167 (1985). 
An employee does not become 
a supervisor merely because 
he gives some instructions or mi
nor orders to other employees.  
NLRB v. Wilson-Crissman Cadillac, Inc
., 659 F.2d 728 (6th 
Cir. 1981).  Nor does an employee become a supervisor be-

cause he has greater skills and job responsibilities or more du-
ties than fellow employees.  
Federal Compress Warehouse Co. 
v. NLRB
, 398 F.2d 631 (6th Cir. 1968).  Additionally, the exis-
tence of independent judgment alone will not suffice for ﬁthe 

decisive question is whether [the employee has] been found to 
possess authority to use independe
nt judgment with respect to 
the exercise . . . of some one or more of the specific authorities 
listed in Section 2(11) of the Act.ﬂ  
Advance Mining Group
, 260 NLRB 486 (1982).  Moreover, in connection with the au-

thority to recommend actions, Section 2(11) of the Act requires 
that the recommendations must be effective. 
The burden of proving that an employee is a ﬁsupervisorﬂ 
within the meaning of Section 
2(11) of the Act, rests on the 
party alleging that such status exists.  
RAHCO, Inc., 265 NLRB 235 (1983).  I believe that the evid
ence in this case establishes 
that Michael Brown was a ﬁsupervisorﬂ within the meaning of 
Section 2(11) of the Act when he worked for the Respondent at the material times relevant herein. 
The uncontroverted testimony of Brown shows that he 
worked for the Respondent from the spring of 1992 through 
early August 1993.  His last pos
ition with the Respondent was 
as project manager.  Brown was given a business card,
3 and his duties consisted in coordinating 
clients, purchasing material, 
scheduling manpower and working on designs.  Brown was 
paid on a salary basis (about (
$40,000 per year) as was Charles 
Binder, an acknowledged superv
isor, although at a slightly 
lesser salary, while el
ectrician employees are paid by the hour.  
Brown also received a 5-percent lump-sum profit-sharing bonus 
at year™s end which other superv
isor received.  Brown had an 
expense account for meals and m
ileage which only Burns, Pie-
trezykowski (Respondent™s vice 
president), and Supervisor 
Binder had, although electrician
 employees were sometimes 
given mileage reimbursement.  
Brown had his own office with 
desk, telephone, filing cabinet, la
p top computer, and printer as 
did Burns, Pietrezykowski, a
nd Binder, all acknowledged su-
pervisors. Brown testified that in the course of his duties as project 
manager he supervised about 8Œ10 employees and that he had 
                                                          
 3 Only management and supervisors had business cards. 
the authority to discipline employees or effectively recommend 
such action which it appears he did.  Brown recommended 
wage increases for employees which were effectuated, attended 
supervisory meetings, and in
terviewed and recommended the 
hiring of some employees although Burns had the final say on 
hiring electricians.  Brown also 
trained employees in their job 
duties and inspected their work to insure that proper specifica-
tions were met. 
Brown testified that throughout his employment with the Re-
spondent he suggested that th
e Respondent hire union electri-
cians but that Burns and Piet
rezykowski vehemently opposed 
this and wanted the Respondent to remain nonunion, maintain-
ing that there never would be a 
union at the Respondent™s facil-
ity.  According to Brown, Pietrezykowski made it clear to him 

that the subject of employing 
union members was closed and 
should not be raised again.  Burns™ testimony supported that  of 
Brown somewhat.  Burns testified that while Brown had pro-
posed hiring union electricians he opposed this because he had 
worked as a nonunion electrical contractor for 35 years and 
wanted to continue this way.  Burns also testified that he was 
opposed to signing a collective-
bargaining agreement with a 
union and that he told his employ
ees that he will never sign a 
bargaining contract nor be affilia
ted with a union.  However, 
also in his testimony and that of
 Binder, they asserted that the 
Respondent would hire union members when necessary. 
Brown related that in November or December 1992, he no-
ticed four men in the Respondent™s office filling out employ-
ment applications.  Binder told Brown that these men were 
union members applying for work.  When Binder informed 
Burns that union members were seeking employment with the 
Respondent, Burns replied that ﬁthere would be no chance that 
those gentlemen would be hired.ﬂ 
Burns testified that in the spring or summer of 1993, Burns 
informed Binder, Brown, and 
the Respondent™s foremen elec-
tricians at a meeting that they should watch the employees to 
prevent their passing company information to union™s and out-
siders.  Burns also issued a lett
er to employees directing them 
not to discuss company matters w
ith outsiders on pain of disci-
pline, verbal warning, or direct censure.  Burns stated that out-
siders included union organizers. 
Brown testified that the Respon
dent™s general practice when 
seeking employees, was to soli
cit applications through em-
ployment advertisements.  In the spring or summer 1993 the 

Respondent received three substantial contracts and Brown 
suggested that the Respondent advertise for skilled electricians in the Rochester newspapers.  Pietrezkowski raised concerns 

about this for fear of receivi
ng more applications from union 
members.  Thereafter Binder told Brown that the Respondent 

had placed an advertisement in a Rochester newspaper and that 
Pietrezykowski had directed Bi
nder to use his personal P.O. box in Geneva, New York in order to disguise the Respondent™s 
identity from the Union to discharge union members™ applica-
tions and to save the cost of 
purchasing a Rochester P.O. box. 
Brown related that he left th
e Respondent™s employ in the 
first week in August 1993.  On about August 19, 1993, he con-
tacted McDermott about becoming a union member.  Accord-ing to Brown towards the end of October 1993, McDermott told 
him that the Union was in the process of filing an unfair labor 
practice charge with the Board against the Respondent and 
therefore in December 1993, he told McDermott about the dis-
cussions he had had with the Re
spondent™s owners and supervi- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446 sors regarding their refusal to hire union members and their 
antiunion animus. 
Burns testified that he received numerous applications re-
garding the Respondent™s Nove
mber 1992 employment adver-
tisement.  Burns admitted that he had knowledge that the al-

leged discriminatees herein who 
applied in response to the ad-
vertisement were union members.  Burns stated that of the un-
ion members who applied the Respondent had only considered 
Lumb for employment.  Brown te
stified that after the employ-
ment application appeared in 
the Finger Lakes 
Times Newspa-per in Geneva, New York, in November 1992, the Respondent 
hired at least 11 employees.  The Respondent hired Scott Wor-
muth (apprentice) on November 19, 1992, Stephen Fox (ap-prentice) on January 14, 1993, 
and James Van Damme (appren-tice).  Burns explained that if the Respondent does not meet the 
proper ratio of journeymen to 
apprentices, it would pay appren-
tices at the journeyman wage 
rate under state or Federal re-
quirements. Regarding journeymen electrician
s, Burns testified that on 
January 13, 1993, the Respondent
 hired Daniel Cochran as a 
journeyman electrician to also
 perform service work on ma-
chinery as well.  Burns did not know Cochran and did not know 
whether he was referred for the job by anyone.  The Respon-
dent hired Paul Benkovitz as a j
ourneyman electrician on July 
22, 1993, to work on the Keith Clark Corporation project in 
Sydney, New York, which ran from December 1992 through 
about March 1994.  Burns stated that Benkovitz had worked for 
the Respondent previously.  Also hired was Todd Spencer in 
early August 1993, and Scott Kornbau in November or Decem-
ber 1993 as journeymen electricians, both having been referred 
to the Respondent for employment
 by former or current em-
ployees. 
Burns also testified that th
e Respondent additionally hired 
several employees as ﬁhelpers.ﬂ
  On February 13, 1993, the 
Respondent hired Thomas LaPlant as a helper.  Burns stated 
that LaPlant had previously worked for Associated Electric, a 

nonunion electrical contractor, 
and had been recommended for 
employment by one of the Res
pondent™s foremen.  However, Brown testified that LaPlant worked for the Respondent on the 
Keith Clarke Corporation project in Sydney, New York, per-
forming the duties of a journeyman electrician such as pulling 
wire and  installing conduit and devices. 
Burns stated that on April 26, 1993, the Respondent hired 
Gino Caruso as a helper to work with journeymen electricians 
installing electrical systems, pipe
s, wires, and fixtures and de-vices, having been recommended for the job by his brother who 
works for the Respondent.  However, Brown testified that Gino 
Caruso was a foreman at Omni 
Systems in Fairport, New York, 
and that foremen perform the job duties of journeymen electri-

cians.  The Respondent also hire
d Thomas Zugehoer as a helper on June 26, 1993.  According to Burns, Zugehoer had the same 
job duties as Gino Caruso, work
ing with journeymen electri-
cians installing electrical systems, pipes, wires, and fixtures and 
devices, all tasks that a journeyman electrician performs.  
Zugehoer was hired on the basis of
 an employment application 
which he submitted on March 5, 1992, but had sought employ-

ment with the Respondent frequently thereafter.  Burns related 
that the Respondent had no fixed policy as to the length of time 
it would keep employment applic
ations but would keep jour-
neymen electrician applications 
on file in order to hire from 
them.  Burns also testified that the Respondent hired Dave Pad-
dock on July 27, 1993, as a helper, but it appears that Paddock 
performed merely routine jobs such as cleaning up, carrying 
tools, and drilling holes through walls. 
Moreover, as recorded by McDermott in his notes of No-
vember 24, 1993, when he discussed the Union™s intent to file 
unfair labor practice charges against the Respondent with Gene 

Adams, a union representative in Buffalo, Adams advised him 
ﬁthat even though I™m late in filing the charge, I should go 
ahead and file it anyway.ﬂ 
B.  Analysis and Conclusions 
1.  Credibility 
Based upon a careful analysis of the testimony of the wit-
nesses and the evidence presented herein, my observation of the 

demeanor of the witnesses, the weight of the respective evi-
dence, established or admitted 
facts, inherent probabilities and 
reasonable inferences which may be drawn from the record as a 
whole, I tend to credit the account of what occurred as given by 
the General Counsel™s witnesses except for Burns.  
Gold Stan-dard Enterprises, Inc
., 234 NLRB 618 (1978); 
V & W Castings
, 231 NLRB 912 (1977); Northridge Knitting Mills, Inc
., 223 
NLRB 230 (1976).  Their testimony was given in a forthright 

manner and was generally corrobor
ative and consistent with 
each others.  While McDermott™s testimony regarding the date 

when Brown advised him of the Respondent™s antiunion moti-

vation in December 1993 showed initial confusion as to the 
year it occurred, still I found that 
this seemed to be actual con-
fusion on his part rather than deceit, and his testimony other-

wise seemed reliable and corroborated by other testimony in the 
record.  This is not to say that I found the testimony of Burns 
totally unbelievable.  However, 
his testimony in some key re-
spects was inconsistent.  It is not unusual that based upon the 
evidence in the record, the testimony of a witness may be cred-
ited in part, while other segments thereof are discounted or 
disbelieved.  
Jefferson National Bank
, 240 NLRB 1057 (1979), 
and cases cited therein.  As for Binder™s testimony, it appeared 
inconsistent at times and contradict
ed in part by that of Burns.  
Moreover, Brown™s testimony as
 a witness for the General 
Counsel was supported in part by that given by Burns whose 
position was assumable to be hostile to that of the General 
Counsel and the failure by 
the Respondent to call Pie-trezykowski as a witness to refute some of Brown™s testimony 
attributed to him by Brown gives rise to the presumption that 
his testimony would have been
 adverse to the Respondent™s position.  Additionally, based upon the demeanor of the wit-
nesses and other facts in the 
record, I found the General Coun-
sel™s witnesses more credible. 
2.  The 10(b) period 
Section 10(b) of the Act provides ﬁThat no complaint shall issue based upon any unfair labor practice occurring more than 
6 months prior to the filing of the charge with the Board and the 
service of a copy thereof upon the person against whom such 
charge is made . . . .ﬂ  Secti
on 10(b) is a statute of limitations 
and is not jurisdictional in nature.  It is an affirmative defense 

which must be pleaded and if not timely raised, is waived.  
Federal Management Co., 264 NLRB 107 (1982).  Moreover, 
the burden of proving such an affirmative defense rests 
squarely upon the party asserting it.  
Kelly™s Private Care Ser-
vice
, 289 NLRB 30 (1988).  While the running of the limita-
tions period can begin only when the unfair labor practice oc-
curs, Section 10(b) is tolled until
 there is either actual or con-
structive notice of the alleged unfair labor practice. 
 Mine  R. G. BURNS ELECTRIC 447Workers Local 17
, 315 NLRB 1052 (1994); 
Pinter Bros., 263 NLRB 723 (1982).  As the Board stated in 
Leach Corp.
, 312 
NLRB 990, 991 (1993): 
 It is also firmly established 
that the 10(b) period commences 
only when a party has clear and unequivocal notice of the vio-
lation of the Act.  E
.g. Desks, Inc
., 295 NLRB 1, 11 (1989).  
ﬁFurther, the burden of showing such clear and unequivocal 
notice is on the party raising the affirmative defense of Sec-
tion 10(b).ﬂ  
Chinese American Planning Council
, 307 NLRB 
410 (1992). 
 The Respondent, who timely raised such a defense in its an-
swer and at the trial alleges in its brief, ﬁHere, the charge was 
filed November 26, 1993, which means that it was untimely if 
the events charged occurred and were known to the Union prior 
to May 27, 1993.ﬂ  The General Counsel asserts as alleged in 
the complaint that the Union was without knowledge of the 
Respondent™s continuous unfair 
labor practice until about De-
cember 1993 and therefore the filing of the instant charge was 

in fact timely. 
The evidence herein shows that the Union Official McDer-
mott first documented in his log that he saw a new man work-
ing for the Respondent on May 
26, 1993.  McDermott™s notes also show that the Union was aware of additional employees 

being hired by the Respondent, whether as apprentices or jour-
neymen, about which McDermott testified that he did not know 
if such individuals were new em
ployees or simply transferred 
from another of the Respondent™s projects.4  I do not believe 
that mere knowledge of such a fact would necessarily put the 
Union on ﬁclear and unequivocal 
noticeﬂ that the reason why 
the Respondent had not hired Union applicants was because of 
their union affiliation. 
The Board in Brown & Sharpe Mfg. Co
., 312 NLRB 444 
(1993), noted that it has consis
tently applied the doctrine in 
Holmberg v. Ambrecht
, 327 U.S. 392, 397 (1946), which holds 
that if a party ﬁhas been injured by fraud and remains in igno-
rance of it without any fault or want of diligence or care on his 
part, the bar of the statute does not begin to run until the fraud 
is discovered.ﬂ  In addition, the 
Board held that it agrees with 
the standard in 
Fitzgerald v. Seamans, 553 F.2d 220, 228 (D.C. Cir. 1977), holding that delibera
te concealment of material 
facts toll the Federal statutes of
 limitations until a party discov-
ers or with due diligence should have discovered the basis of 
the lawsuit.  There is sufficient evidence in the record to con-
clude that the Respondent deliberately sought to conceal from 
the Union its intent to unlawfully not hire any journeyman elec-
trician with Union affiliation and to solicit applications for 
employment excluding any Union members. 
Additionally, even if, on May 26, 1993, the Union had clear 
and unequivocal notice of the Respondent™s unlawful motive 
for refusing to hire the Union applicants, the charge herein 
would still be deemed timely filed.  
MacDonald™s Industrial Products, 281 NLRB 577 (1986); Section 102.111 of the 
Board™s Rules and Regulations, as amended. 
The Respondent further alleges that ﬁin this case the charge, 
the complaint, and the amended complaint all allege different 
events . . . the Board does not have ‚carte blanche to expand the 
charge as they might please, or to ignore it altogether.ﬂ‚  
NLRB                                                           
                                                           
4 It should be noted that the Respon
dent had instructed its employees 
not to discuss with ﬁoutsidersﬂ the 
Respondent™s business and that this 
included speaking to union representatives. 
v. Fant Milling Co
., 360 U.S. 301, 309 (1959); 
Reebie Storage 
& Moving Co
., 313 NLRB 510, 511 (1993).  At the hearing the 
General Counsel moved to amend paragraph VI of the com-
plaint over the objection of the Respondent.  For the following 
reasons I grant the General Counsel™s motion to amend para-
graph VI of the complaint to change the date on which the Re-
spondent allegedly began to di
scriminate against the union 
applicants.  Counsel for the Ge
neral Counsel stated that in 
drafting the complaint, he relied
 on the Respondent™s assertion, 
during the investigative stage of 
this proceeding, that it first 
hired an individual in April 1993.  However, after reviewing 
the subpoenaed documents the day 
before the hearing, counsel 
for the General Counsel learned that the Respondent hired an 
apprentice (Scott Wormuth) on November 19, 1992. 
Under the test enunciated in 
Redd-I, Inc., 290 NLRB 1115 
(1988), the amendment sought by the General Counsel was 
closely related to th
e timely filed charge.  They both involve 
the same legal theory and the same section of the Act (refusal 
to hire discriminatees because of their union affiliation in viola-
tion of Section 8(a)(3); they bot
h arose from the same sequence 
of events (Union member™s applications submitted in Novem-
ber 1992)); and the Respondent rais
ed the same or similar de-
fenses to this allegation.  Moreover, I offered the Respondent 
additional time to prepare its cas
e after the General Counsel™s 
motion was made, but the Responde
nt did not seek such addi-
tional time.  
Children™s Mercy Hospital
, 311 NLRB 204 
(1993).  The Respondent has failed 
to establish that it would be 
prejudiced in any way because of the granting of the General 
Counsel™s motion.  Also see Reebie Storage & Moving Co
., 
supra,  in which the Board held 
that the only requirement is that 
there be a legally sufficient re
lationship between the subject 
matter of the charge and the complaint. 
From all of the above, I find and conclude that the Respon-
dent has not met its burden of proof and therefore I find and 

conclude that the complaint a
llegations under consideration are 
not time barred under Section 10(b) of the Act. 
3.  The alleged 8(a)(1) and (3) violations 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) and (3) of the Act by refusing to hire employee-

applicants Sherman Soles, Jack Francisco, Robert Ryan, Rich-
ard MacGill, William Snyder, Craig Andrews, Kenneth Lumb, 
and Kevin Radka because they formed, joined, or assisted the 
Union and engaged in concerte
d activities and to discourage 
membership in a labor organization. 
Section 8(a)(3) of the Act makes it an unfair labor practice 
for an employer to discriminate 
ﬁin regard to hire or tenure of 
employment or any term or c
ondition of employment to en-
courage or discourage membership
 in any labor organization.ﬂ  
Under the test announced in 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982), and approved by the Supreme Court in 
NLRB v. Transportation Management Corp
., 462 U.S. 393 (1983), a 

discharge is violative of the 
Act only if the employee™s pro-
tected conduct is a substantial 
or motivating factor for the em-
ployer™s action.  If the Genera
l Counsel carries his burden of 
proving unlawful motivation, then the burden then shifts to the 

employer to demonstrate that th
e same action would have taken 
place notwithstanding the protected conduct.  Also see, 
J. Huiz-
inga Cartage Co. v. NLRB
, 941 F.2d 616 (7th Cir. 1991).
5   5 An employer cannot simply presen
t a legitimate reason for its ac-
tions but must persuade by a preponderance of the evidence that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448 However, when an employer™s mo
tives for its actions are found 
to be false, the circumstances may warrant an inference that the 
true motivation is an unlawful one that the employer desires to 
conceal.  Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466 
(9th Cir. 1960).  The motive may be inferred from the total 
circumstances proved.  Moreover,
 the Board may properly look 
to circumstantial evidence in determining whether the em-
ployer™s actions were illegally motivated.  
Associacion Hospital del Maestro, 291 NLRB 198 (1988); 
White-Evans Service Co
., 
285 NLRB  81 (1987); 
NLRB v. O™Hare-Midway Limousine 
Service, Inc., 924 F.2d 692 (7th Cir. 1991).  That finding may 
be based on the Board™s review of the record as a whole.  
ACTIV Industries, 277 NLRB 356 (1985); 
Heath International, 196 NLRB 318 (1972). 
It is well established that it is unlawful for an employer to re-
fuse to hire an applicant because of his union affiliation.  
Casey Electric
, 313 NLRB 774 (1994); Phelps Dodge Corp. v. NLRB, 313 U.S. 177 (1941).  The Board may prove discrimination in 

regard to hire as a violation of Section 8(a)(3) of the Act by 
showing: (1) that the employer is
 covered by the Act; (2) that 
the employer at the time of th
e purportedly illegal conduct was 
hiring or had concrete plans to hire employees;
6 (3) that anti-union animus contributed to the 
decision not to consider, inter-view, or hire an applicant; and 
(4) that the applicant was a bona 
fide applicant.  See 
NLRB v. Transportation Management 
Corp., 462 U.S. 393, 401 (1983); Zachry
, 886 F.2d at 70 (4th 
Cir. 1989); J.E. Merit Constructors, 
302 NLRB 301 (1991).  
The essence of the violation is 
that the employer discriminated 
with antiunion animus in regard 
to its decision whether to hire 
an employee, for the purpose of discouraging union activity. 
It is clear from the evidence 
that the Respondent was aware that all the alleged discriminate
es were union members, i.e., all 
the union members™ applications clearly reflected that they 
were affiliated with the Union and Burns admitted that the Re-
spondent had knowledge that the 
alleged discriminatees herein 
were all union members.  Moreove
r, there is no question that 
the Respondent harbored antiu
nion animus.  For example, 
among other instances in the record, whenever the subject of 
hiring union electricians
 was raised by Brown, Burns, and Pie-
trezykowski (Respondent™s management) stated that the Re-

spondent was a nonunion electrical contractor and that there 
would never be a union at the facility; Burns admitted that he 

has told employees that the Respondent would never sign a 
collective-bargaining agreementa
nd did not want to be affili-ated with a union;
7 in November 1992, in response to Binder 
advising Burns that the union members had applied for em-
ployment with the Respondent, Burn
s stated ﬁthere would be no 
chance that those gentlemen would be hiredﬂ; and the Respon-
dent™s attempt in the summer of 1993 to discourage union 
member electricians from applying for jobs with the Respon-dent in response to its advertis
ement in a Rochester newspaper 
                                                                                            
                                                           
same action would have taken place 
even in the absence of the pro-
tected conduct.  
T & J Trucking Co
., 316 NLRB 771 (1995); 
GSX 
Corp. v. NLRB, 918 F.2d 1351 (8th Cir. 1990). 
6 The evidence herein establishes that the Respondent had plans to 
hire for some positions and certainly
 in retaining journeyman electri-
cian applications, and concrete plans 
to hire journeymen electricians for 
the near or subsequent future.
 7 Based on such a statement, the 
Respondents™ employees could rea-
sonably draw the inference that any a
ttempts by them to seek represen-
tation by a union would not only be
 futile, but would be considered 
negatively by Burns.  
Waco, Inc
., 273 NLRB 746 (1984).
 by using Binder™s personal P.O. box in Geneva, New York, to 
disguise the identity of the Re
spondent as the potential em-
ployer.
8 I therefore find and conclude that the General Counsel has 
made a prima facie showing sufficient to support the inference 
that protected conduct was a ﬁm
otivating factorﬂ in the Re-
spondent™s decision to not hire any of the union applicants.  
Wright Line, supra.  Under Wright Line, the burden now shifts 
to the Respondent to show that the same action would have taken place notwithstanding the 
union applicants™ union affilia-
tion. The Respondent contends that it 
failed to hire any of the un-
ion applicants who filed employment applications in response 

to its November 1992 advertisement in a newspaper because the need for journeymen electricians had dissipated when its 
partner in a joint venture, Associated Electric, met its commit-
ment to supply its share of such employees at a Syracuse pro-
ject and the Respondent therefore did not hire anyone at the 
time.  Even if this is true, 
the Respondent™s admitted animus 
towards the Union and its commitment not to hire union jour-neymen electricians would violate the Act since the essence of 
the violation of Section 8(a)(3) of
 the Act is that the employer 
discriminated with antianimus in 
regard to its decision whether 
to hire an employee, for the purpose of discouraging union 
activity. 
In KRI Constructors, 290 NLRB 802, 812 (1988), the Board 
stated: 
 [T]he Act is violated when an employer fails to consider an 
application for employment for reasons proscribed by the Act 
and the question of job availability is relevant only with re-
spect to the employer™s ba
ckpay obligation.  [Quoting 
Shawnee Industries
, 140 NLRB 1451, 1452-1453 (1963).] 
 Therefore, ﬁfinal determination 
of job availability and possi-
ble backpay liability will be pr
operly left to compliance.ﬂ  
Apex Ventilating Co
., 186 NLRB 534 fn. 1 (1970). 
 The Act speaks unambiguously of 
discrimination ﬁin regard to 
hireﬂ and case law has extended the Act™s coverage to appli-
cants for a position of employme
nt, since that is the only way 
discrimination in regard to hire can be neutralized.  The above 
case involved the construction indus
try as is true in the instant 
case and the record establishes here
in that applications for hire 
were ordinarily retained for purposes of hire by the Respon-
dent, thus the decision not to hire
 for reasons proscribed by the 
Act, even where the immediate need for the journeymen elec-

tricians was over, would still constitute a violation of Section 
8(a)(3) and (1) of the Act unle
ss the Respondent could establish 
by a preponderance of the evidence that even if the antiunion 

animus was a contributing factor in its treatment of the appli-
cants, they would not have been hired because of other legiti-
mate nondiscriminatory reasons.  
Wright Line, supra. However, the Respondent also a
sserts that it did not hire the 
union applicants, since it has a po
licy of hiring individuals who 
are referred or recommended by one of its current or previous 
 8 Additionally, in the spring or summer of 1993, Burns held a meet-
ing with Binder, Brown, and the 
Respondent™s foremen electricians 
wherein he instructed them to watc
h the other employees to make sure 
they were not passing on information 
to ﬁunions and outsiders,ﬂ and in 
a letter to employees from Burns, 
the employees were admonished not 
to speak to Union organizers about company information upon threat of 
discipline if they did.  R. G. BURNS ELECTRIC 449employees.  The facts in this case clearly shows that the Re-
spondent™s real reason for not hiring the union applicants was 
because of their union affiliation and its other reasons raised as 
justification for its 
conduct appears pretextual, asserted in an 
effort to conceal its true intent to unlawfully discriminate 
against them. 
The record evidence shows that
 the Respondent keeps jour-neyman electrician applications on file for future employment.  
Burns admitted as such, Robinson told Soles in July 1993 that 
he did not have to fill out a
nother employment application be-
cause the Respondent kept them on file for a number of years, 
and Burns testified that he had hired Zugehoer on July 26, 
1993, based upon an employment application he had submitted 
on March 5, 1992.  Accordingly,
 despite the Respondent™s as-
sertion that in November 1992 it only sought applications for a 

single project in Syracuse, New York, the record shows that 
applications are kept on file and are used for future hiring needs. 
Moreover, the Respondent hired 11 individuals to perform 
electrical tasks and 
other duties on its construction sites.  On January 13, 1993, the Respondent 
hired Cochran, as a journey-
man electrician.  Burns admitted that he did not know Cochran 

beforehand nor whether he was 
referred to the Respondent by 
anyone.  Additionally, while Burns testified that Cochran was 

hired for his pneumatic piping 
skills which does not involve electrical tasks, Brown testified that Cochran was a foreman 
performing journeymen electrician work on one of the Respon-
dent™s jobsites. The Respondent also hired Zugehoer, whom Burns admitted 
had not been referred or recommended by anyone, but had 
rather referred himself.  Yet Lumb had returned to the Respon-
dent™s office to inquire about 
employment subsequent to his 
filing an employment application in November 1992, but was 
not hired.  Regarding Lumb, Burns alleged that he was inter-
ested in hiring Lumb because he had worked as a foreman for 
Sullivan Electric in Phelps, New York.  Burns instructed Binder 

to call Davis at the Union to inquire about Lumb™s qualifica-
tions, notwithstanding that Lumb had not even listed Davis as a 
reference on his application.  Wh
ile Binder testified that Davis 
refused to give him any information, McDermott™s credited 
testimony is that Davis told Binder that Lumb was qualified 
and Binder said he would contac
t Lumb but never  did.  The 
Respondent never attempted to c
ontact any of the references 

listed by Lumb on his application including Sullivan Electric.  
Also applicant Robert Ryan, w
ho had listed on his application 
that he had worked as a foreman for Sullivan Electric and ap-

plicant Craig Stevens who also had listed Sullivan Electric as a 
former employer, were never contacted by the Respondent for 
employment. 
Of additional significance is the fact that Burns interviewed 
Daniels for a position.  Daniel
s™ application for employment 
did not disclose that he was a 
union member.  Burns testified 
that he was unaware of this.  The firms Daniels listed for prior 
employment showed that he worked for at least two nonunion 
electrical contractors whom the Respondent was familiar with, 
R. MacDonald Electric and Carroll & Keavney.  Burns stated 
that he would have hired Daniels but for their failure to reach 
agreement on wages.  In contrast, the Respondent having 
admitted knowledge of the discriminatees union membership, 
did not hire or even interview any of those union applican
ts.                                                           
The Respondent™s claim that some of the individuals hired 
after November 1992 were not j
ourneymen electricians, but 
were hired as helpers is also suspect.  Brown testified that LaP-
lant, Caruso, and Zugehoer performed work that a journeyman 
electrician routinely perform
ed, and Cochran, Benkovitz, Spencer, and Kornbau were hired 
as journeyman electricians 
after November 1992. 
As indicated hereinbefore, it is unlawful for an employer to 
refuse to hire an applicant be
cause of his union affiliation.  
Casey Electric
, supra.  In 
Fluor Daniel, Inc
., 304 NLRB 970 
(1993), the Board, in holding that an employer had discrimina-
torily and purposely failed either to consider the applications 
of, or offer employment to, any of the discriminatees therein, 
because of their union affiliation or sympathies, found it sig-
nificant that the applicants wh
o were offered employment had 
weak or nonexistent union affiliations and that many had 
worked for nonunion employers previously. 
The Board noted: 
 We find it reasonable to infer that it was not just coin-
cidental that all those appl
icants who displayed union af-
filiation were refused employment while those who were 

hired did not display union affiliation.  We conclude that 
such blatant disparity is sufficient to support a prima facie 
case of discrimination. 
 Also in Fluor Daniel, Inc
., supra, the Board held that the em-
ployer therein discriminatorily 
refused to hire applicants who 
demonstrated strong union affilia
tion, the employer™s stated 
motives for rejecting the applican
ts were false and pretextual.  
Lott™s Electric Co
., 293 NLRB 297 (1989); Continental Radia-
tor Corp., 283 NLRB 234 (1987); 
San Angelo Packing Co
., 163 
NLRB 842 (1967). 
In view of all of the circumstances present in this case, with 
the reasons advanced by the Re
spondent to support its failure and refusal to hire the union applicants being found to be pre-
textual and fraught with unlawful and discriminatory motiva-
tion in violation of the Act, I find that the Respondent has not 
met its burdenunder 
Wright Line of rebutting the General 
Counsel™s prima facie case.  It is well settled that when a false reason is advanced ﬁone may infe
r that there is another reason 
(an unlawful reason)ﬂ for the employer™s action.  
Shattuck Denn Mining Corp. v. NLRB
, supra.  Therefore, I find and con-
clude that the Respondent violat
ed Section 8(a)(3) and (1) of 
the Act when it failed and refused to hire the Union applicants 
herein because of their union affiliation.
9 IV.  THE EFFECTS OF THE UNFAIR LABOR PRACTICES                          
ON COMMERCE The activities of the Respondent
 set forth in section III, 
above, found to constitute unfair labor practices occurring in 
connection with the operations 
of the Respondent described in 
section I, above, have a close, 
intimate, and substantial relation-
ship to trade, traffic, and commerce among the several States 
and tend to lead to labor disputes burdening and obstructing commerce and the free flow thereof. 
 9 Also, in AJS Electric
, 310 NLRB 121 (1993), the Board held that 
an employer™s failure and refusal to
 hire well-qualified union applicants 
because of its belief that it would lead to the unionization of its em-
ployees was unlawful.  The Board held similiarly in 
J.L. Phillips Enter-
prises, 310 NLRB 11 (1993); 
Tyger Construction Co., 296 NLRB 29 
(1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450 THE REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it cease and desist 
therefrom and take certain affirmative action designed to effec-
tuate the policies of the Act. 
Having found that the Respondent unlawfully discriminated 
against the following job applicants:  Sherman Soles, William 
Snyder, Jack Francisco, Craig Andrews, Robert Ryan, Kenneth 
Lumb, Richard MacGill, and Kevin Radka, the Respondent 
shall be ordered to offer them employment to the same or sub-
stantially equivalent 
positions at other projects, and to make 
them whole for any loss of earnings and other benefits they 

may have suffered as a result of the Respondent™s unlawful 
discrimination against them, from
 the date they applied for 
employment, to the date that
 the Respondent makes them a 
valid offer of employment.  Such amounts shall be computed in 
the manner prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), and shall be reduced by any net interim earnings, with 
interest computed in accordance with 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987).  The recommended Order 
should be subject to resolution at the compliance proceeding of 
the issues outlined in 
Dean General Contractors, Inc., 285 
NLRB 573 (1987).  
Casey Electric, 
313 NLRB 774 (1994).  
Since the Respondent engaged in 
hiring discrimination, a make-
whole remedy is appropr
iate, subject to the 
Dean General Con-
tractors™ conditions.  Sunland Construction Co
., 309 NLRB 
1224 (1992); Fluor Daniel, Inc., supra.  Consistent with the 
Dean General Contractors™
 decision, the Respondent will have 
the opportunity in compliance to 
show that, under its customary 
procedures, the eight applicant™
s positions would not have been 
transferred to another project, and that no backpay and hiring 
obligation exists beyond the time 
when any project as to which 
discrimination occurred was completed.  
Casey Electric,
 313 
NLRB 774, 775Œ776 (1994). Because of the nature of the un-
fair labor practices found herein, and in order to make effective 
the interdependent guarantees of Section 7 of the Act, I recom-

mend that the Respondent be ordered to refrain from in any like 
or related manner abridging an
y of the rights guaranteed em-
ployees by Section 7 of the Act.  The Respondent should also 

be required to post the customary notice. 
CONCLUSIONS OF 
LAW 1.  The Respondent, R. G. Bu
rns Electric, Inc., is now and 
has been at all times material, an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2.  The Union, International Brotherhood of Electrical 
Workers, Local 840, is a labor 
organization within the meaning 
of Section 2(5) of the Act. 
3.  The Respondent violated Section 8(a)(1) an (3) of the Act by refusing to consider for employment and/or refusing to em-
ploy, because of their union affi
liation and activities on behalf 
of the Union, Sherman Soles, William Snyder, Jack Francisco, 

Craig Andrews, Robert Ryan, Kenneth Lumb, Richard Mac-
Gill, and Kevin Radka. 
4.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
[Recommended Order omitted from publication.] 
  